DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-20 were originally filed.
Claims 1, 10, and 12 are amended.
Claims 19-20 are withdrawn as being directed toward non-elected invention II.
Claims 22-24 are newly added.
Claims 1, 3-4, 6, 10-12, 14-15, are 17-18 are amended by the Examiner’s Amendment attached herein.
This application is in condition for allowance except for the presence of claims 19-20 directed to Invention II, non-elected, without traverse.  Accordingly, claims 19-20 are canceled, as reflected in the Examiner’s Amendment attached herein.
Claims 1-18 are now pending and in condition for allowance for the reasons set forth herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(b) –
	Claims 1-18 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 1-18, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, hereby withdraws such rejections.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Jeffrey Lehman, on Wednesday, 18 May 2022.

The application has been amended as follows:
1. (Currently amended) A multiple input, multiple output (MIMO) radar arranged on an
integrated circuit chip, comprising:
a plurality of transmitters, each configured to transmit bursts of modulated radio signals, wherein each respective modulation is defined by a selected sequence of bits chosen from a corresponding code set of bits, wherein each selected sequence of bits represents a subset of the code set;
a plurality of receivers, each configured to receive the radio signals transmitted by the transmitters and reflected from a plurality of objects in an environment, wherein each object of the plurality of objects comprises a corresponding distance and commensurate round-trip echo delay; and
a processor configured to correlate the received radio signals with the selected sequences of bits to determine corresponding round-trip echo delays and thus the corresponding distances, wherein each respective sequence of bits is chosen from the corresponding code set such that the respective sequences of bits exhibit lower cross-correlation than a pseudo-random generated selection of bits.

2. (original) The MIMO radar of claim 1, wherein each transmitter of the plurality of
transmitters is configured to digitally modulate the transmitted radio signals, and wherein each transmitter is configured to transmit the modulated radio signals for a selected duration for a selected transmit duty cycle.
 
3. (Currently amended) The MIMO radar of claim 1

4. (Currently amended) The MIMO radar of claim 1correlation of +/-1/M, and wherein M is the length of the code subset and the subsets are different shifts of an M-sequence.

5. (original) The MIMO radar of claim 1, wherein the processor comprises a Fast Walsh
Transform (FWT) engine for performing the correlations.

6. (Currently amended) The MIMO radar of claim 1

7. (original) The MIMO radar of claim 1 comprising a semiconductor chip, wherein the
plurality of transmitters, the plurality of receivers, and the processor are arranged on the
semiconductor chip, and wherein the semiconductor chip comprises a metal layer comprising a plurality of dipole antennas, and wherein each of the plurality of dipole antennas is coupled to a respective one of either the plurality of transmitters and the plurality of receivers, such that each of the transmitters and receivers is coupled to a respective dipole antenna of the plurality of dipole antennas.

8. (original) The MIMO radar of claim 7, wherein the plurality of dipole antennas
comprises six dipole antennas, and wherein each of the dipole antennas comprises a bow-tie shape.

9. (original) The MIMO radar of claim 7 further comprising a reflector, wherein the
plurality of dipole antennas are arranged as a linear array of antennas, and wherein the reflector is position with respect to the linear array of antennas such that a directivity of the linear array of antennas is controlled.

10. (Currently amended) The MIMO radar of claim 1

11. (Currently amended) The MIMO radar of claim 1
12. (Currently amended) A method for improving correlation of received radio signals in a radar system, the method comprising:
providing a radar system comprising (i) a plurality of transmitters configured to transmit bursts of modulated radio signals, wherein each respective modulation is defined by a selected sequence of bits chosen from a corresponding code set of bits, (ii) a plurality of receivers configured to receive the radio signals transmitted by the transmitters and reflected from a plurality of objects in an environment, wherein each selected sequence of bits represents a subset of the code set, wherein each object of the plurality of objects comprises a corresponding distance and commensurate round-trip echo delay; and 
correlating the received radio signals with the selected sequences of bits to determine corresponding round-trip echo delays and thus the corresponding distances, wherein each respective sequence of bits is chosen from the corresponding code set such that the respective sequences of bits exhibit lower cross-correlation than a pseudo-random generated selection of bits.

13. (original) The method of claim 12, wherein each transmitter of the plurality of
transmitters digitally modulates the transmitted radio signals, and wherein each transmitter transmits the modulated radio signals for a selected duration for a selected transmit duty cycle.

14. (Currently amended) The method of claim 12

15. (Currently amended) The method of claim 12

16. (original) The method of claim 12, wherein correlating the received radio signals
comprises correlating the received radio signals with a Fast Walsh Transform (FWT) algorithm.

17. (Currently amended) The method of claim 12

18. (Currently amended) The method of claim 12

19-20. (Canceled)
ALLOWABLE SUBJECT MATTER
Claims 1-18 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A multiple input, multiple output (MIMO) radar arranged on an integrated circuit chip, comprising:

a plurality of transmitters, each configured to transmit bursts of modulated radio signals, wherein each respective modulation is defined by a selected sequence of bits chosen from a corresponding code set of bits, wherein each selected sequence of bits represents a subset of the code set;

a plurality of receivers, each configured to receive the radio signals transmitted by the transmitters and reflected from a plurality of objects in an environment, wherein each object of the plurality of objects comprises a corresponding distance and commensurate round-trip echo delay; and

a processor configured to correlate the received radio signals with the selected sequences of bits to determine corresponding round-trip echo delays and thus the corresponding distances, wherein each respective sequence of bits is chosen from the corresponding code set such that the respective sequences of bits exhibit lower cross-correlation than a pseudo-random generated selection of bits. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Davis et al. (WO2017187330A1, “DAVIS”, (Applicant’s own work)) discloses a MIMO radar system using code sequences to lower cross-correlation.  However DAVIS, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Eshraghi et al. (US 2017/0307728, “ESHRAGHI”) discloses a similar MIMO radar system using pseudo-random codes to lower cross-correlation.  However, like DAVIS, ESHRAGHI, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 12 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  The remaining dependent claims are each allowable based at least on their respective dependency to claim 1 or claim 12.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648